Citation Nr: 1638468	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had service with the United States Army Reserve.  He was ordered to active duty in July 1965 and completed approximately 4 months of service through November 1965.  He also had active duty service from May 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and October 2012 from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2010, the Veteran testified at a Decision Review Officer (DRO) hearing at the regional office.  A transcript form that proceeding is associated with the Veterans Benefits Management (VBMS) folder.  The Board notes that the Veteran requested a Board videoconference hearing in his July 2012 VA Form 9 for his service connection claim for bilateral hearing loss and tinnitus.  However, in a subsequent May 2013 VA memorandum, the Veteran's representative reported that the Veteran did not want a hearing.  In addition, the Veteran did not request a hearing in his May 2013 VA Form 9 associated with his increased rating claim for PTSD.  Consequently, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Veteran's service connection claims for bilateral hearing loss and tinnitus were initially denied in an April 2009 rating decision due to a lack of evidence that the Veteran's current disorders were incurred in service.  Within one year of the April 2009 rating decision, the Veteran submitted a December 2009 statement as well as two buddy statements dated in November and December of 2009.  The RO again denied the claim in a February 2010 rating decision, and the Veteran submitted a notice of disagreement in March 2010.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  In the newly submitted statements, the Veteran raised a new contention that he did not receive a hearing test at the time of his separation from service in 1969.  This evidence is new and material and as it goes to the question of whether a hearing loss disability was present during active service.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  As such, the April 2009 rating decision did not become final, and the current appeal stems from this rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The October 2012 rating decision granted entitlement to service connection for PTSD and assigned a 10 percent rating effective from July 30, 2012.  During the pendency of the appeal, a January 2013 DRO decision increased the assigned rating to 30 percent effective from July 30, 2012.  However, as the assigned evaluation is less than the maximum available rating, the issues remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.
 
2.  The Veteran's bilateral sensorineural hearing loss was at least as likely as not incurred during his active service.
3.  The Veteran's tinnitus was at least as likely as not incurred during his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

In this case, the record reflects that the Veteran received the National Defense Service Medal, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal with device bar (1960-), one Overseas Service Bar, a Marksman Badge (M-16 Rifle), and a Sharpshooter Badge (M-14 rifle).  However, these awards are not associated with participation in combat.  In addition, the Veteran's service personnel records and service treatment records (STRs) do not show that the Veteran was exposed to combat during his active service.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to this case.

Bilateral Hearing Loss

The Veteran contends that he was exposed to excessive noise during active service while working as a truck driver and a mechanic.  See October 2008 Claim.  According to the Veteran, he was unable to wear hearing protection in this role as he needed to be able to hear the engine and make adjustments.  See December 2009 Statement in Support of Claim.  The Veteran also reported that the trucks he used did not have mufflers as they were often destroyed by the road conditions in Vietnam.  In addition to the engine noise, he described receiving noise exposure from the firing of weapons.  The Veteran's DD 214 shows that his military occupational specialty was general vehicle repairman (63B20).  The Department of Defense's Noise Exposure Listing provides that a wheeled vehicle mechanic (formerly 63B) has a high probability of noise exposure.  Given the circumstances of the Veteran's service, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 C.F.R. § 1154(a).

The Veteran's STRs show that he was provided with an examination in May 1965.  The clinical evaluation reflects that the Veteran's ears were normal.  An audiological evaluation was conducted and his pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-5 (5)
/
-5 (0)
LEFT
-5 (10)
-5 (5)
-5 (5)
/
-5 (0)

The Board notes that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute (ISO - ANSI).  In order to facilitate data comparison, the ASA standards have been converted to the ISO - ANSI standards and are represented by the figures on the right in each column in parentheses.

In the corresponding May 1965 Report of Medical History, the Veteran denied having hearing loss; ear, nose, or throat trouble; and running ears.  These responses were unchanged in a subsequent November 1966 Report of Medical History.  There continued to be no ear abnormalities documented in the November 1966 service examination.  At that time, the Veteran's pure tone thresholds, in decibels, were documented as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
15 (25)
5 (10)

The Board notes that the testing results for the left ear are too faded to read.  

In April 1968, an entrance examination for the Veteran's second period of active service was conducted.  No ear abnormities were present.  The Veteran's pure tone thresholds, in decibels, were reported to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
5
LEFT
0
5
-5
-5
20
The Veteran reported having ear, nose, or throat trouble in the April 1968 Report of Medical History.  However, he denied having hearing loss or running ears.  The physician's summary stated that he had no disqualifying history.

In July 1969, the separation examination documented that the Veteran's ears were normal.  His pure tone thresholds, in decibels, were noted to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
/
5
LEFT
25
15
5
/
20

The Veteran still reported having ear, nose, or throat trouble.  He also continued to deny experiencing hearing loss or running ears.

After service, a January 1990 VA general medical examination reported that the Veteran's ears did not have any problems.  However, the examiner did not complete the section of the examination report regarding hearing loss.  Thus, it appears that the Veteran's hearing was not evaluated.  A subsequent March 1995 Social Security Administration record stated that the Veteran's ability to see, speak, and hear were normal.  Similar to the January 1990 VA examination, this record did not contain hearing test results.

In terms of post-service occupational noise exposure, the record indicates that the Veteran worked a truck driver until 1989.  See October 2008 VA treatment record.  He denied having any recreational noise exposure.  See March 2009 VA Examination.

The first available record related to hearing problems is from October 2008.  See October 2008 VA treatment record.  However, the Veteran has provided an explanation for the time gap between his service and when he first sought treatment.  The Veteran stated that for many years he tried to self-treat his symptoms by adjusting volumes and asking others to repeat themselves.  See October 2008 Claim.  He finally decided to have his hearing tested at his wife's urging.  
An October 2008 private audiogram is of record.  The Board notes that this audiogram is displayed in graphical form that has not been converted to an appropriate numerical form.  However, an interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translations by an appropriate specialist.  Savage v. Shinseki, 24 Vet. App. 259 (2011); see Kelly, 7 Vet. App. at 471.  The Board finds that the graphical representation is clear and can be interpreted, as a subsequent May 2010 record from the same provider includes a legend for the graphical results.  In addition, there is no dispute that the Veteran currently meets the criteria of 38 C.F.R. § 3.385.  As such, a remand for interpretation of the October 2008 audiogram is unnecessary.  The audiogram reported that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
70
70
LEFT
20
15
30
60
60

The Veteran was also afforded a VA examination in connection with his claim in March 2009.  Upon audiological evaluation, the Veteran's pure tone thresholds, in decibels, were noted to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
55
60
LEFT
15
10
20
50
50

Speech audiometry using the Maryland CNC Word list revealed a speech recognition ability of 94 percent bilaterally.

Initially, the Board notes that the March 2009 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  In addition, the results of the October 2008 and March 2009 audiological evaluations show that the Veteran's current bilateral hearing loss satisfies the criteria of 38 C.F.R. § 3.385.  Thus, the Veteran has established the first element necessary for service connection. 

Regarding his symptoms of hearing loss, the Veteran reported experiencing hearing loss during service after convoy trips that would last for two to three days.  See May 2010 DRO Hearing Transcript (Tr.), page 5.  The Veteran also reported that before he left Vietnam, he noticed his hearing problems, and his hearing has stayed about the same since that time.  See Tr., page 6.  After reviewing the evidence, the Board finds that the Veteran has provided competent evidence of hearing loss symptoms that continued to be present after discharge.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  In addition, the Veteran's assertions are credible as they have been consistent with no evidence to suggest that his reported history is inaccurate.

Although the Veteran received post-service occupational noise exposure as a truck driver, he has explained that the working conditions were quieter than his environment driving trucks in service.  For example, the cab of his civilian truck was equipped with thicker walls and an exhaust system.  See Tr., page 5.  His civilian truck was also deemed to be safe by the Occupational Safety and Health Administration in the 1970's. 

The Board acknowledges that the March 2009 VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was due to his military service.  The examiner pointed to the Veteran's normal hearing at discharge as evidence that he did not incur permanent hearing loss as a result of military acoustic trauma.  The examiner explained that noise exposure could lead to temporary threshold shifts after which hearing is recovered without permanent loss.  The normal audiograms following noise exposure were evidence that permanent loss did not occur.  However, the examiner did not address the Veteran's reports of continuous symptoms of hearing loss after discharge.  Thus, the Board finds that this opinion is inadequate and carries little to no probative weight.

In light of the above discussion, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss was incurred during his active service.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral sensorineural hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.

Tinnitus

First, the Board notes that the Veteran currently has tinnitus.  See March 2009 VA examination.  A review of the Veteran's STRs does not reflect any reports or treatment associated with tinnitus.  However, the Veteran reported that his tinnitus manifested within a month of his arrival in Vietnam, and it is has continued to be a problem since that time.  See Tr., page 6.

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  The Veteran is also competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board notes that the Veteran's statements regarding the onset of his tinnitus have been consistent, and the evidence of record does not contradict his contentions.  Consequently, the Veteran has provided competent and credible evidence that his tinnitus first manifested during active service with continuing symptomatology after discharge.  

The Board notes that the March 2009 VA examiner provided a negative nexus opinion regarding tinnitus that was primarily based on her conclusion that the Veteran had normal hearing during service.  However, as noted above, the Veteran reported symptoms of hearing loss during service.  In addition, there is no indication from the opinion that the examiner considered the Veteran's competent and credible reports of constant tinnitus symptoms that began during service.  As a result, the Board finds that this opinion offers little probative value.

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran's current tinnitus was incurred during his active service.  Therefore, any benefit of the doubt is resolved in the Veteran's favor, and service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran was last provided with a VA examination to evaluate the current severity and manifestations of his PTSD in October 2012.  However, the record indicates that his PTSD disability has worsened since that time.  During the October 2012 VA examination, the examiner noted that the Veteran reported subjective mental health symptoms, but they did not rise to the level of chronicity and/or were not objectively identified on mental status examination.  Thus, although the examination report provided a list of symptoms that were potentially applicable to the PTSD diagnosis, the examiner did not mark any as present.  The Board notes that one of the listed symptoms that the examiner did not identify during the examination was suspiciousness.  However, in the subsequent May 2013 VA Form 9, the Veteran's representative stated that the Veteran was not trusting of individuals.  The Board also notes that the Veteran's representative has asserted that a contemporaneous examination is needed.  See August 2016 Informal Hearing Presentation.  Based on the foregoing, the Board finds that an additional VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.
After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Nebraska - Western Iowa Health Care System dated since October 2012.

2.  After completing the development, the Veteran should be afforded a VA examination regarding current severity and manifestations of his PTSD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


